Citation Nr: 0839227	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-34 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected metatarsophalangeal joint arthritis of 
the left great toe.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 through 
December 1970, and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was initially awarded service connection for the 
disability of his left great toe by way of a February 2005 
rating decision.  He appealed the initial rating in March 
2005.  

The most recent VA examination was in January 2005.  The VA 
examiner reported "some slight swelling and minimal 
tenderness" with flare ups of pain "about twice a month," 
lasting for a couple of days.  

In May 2008, the veteran provided testimony at a Board 
Videoconference hearing.  He described the severity of his 
toe as greater than that noted in the January 2005 report.  
The pain and swelling were reported as daily and he reported 
trouble walking on stairs.  See hearing transcript at page 8-
9.  The veteran specifically asserted that his disability is 
"substantially worse" than it was in January 2005.  Id. at 
page 10.  He also noted that he feels his ankle is affected 
by overcompensating for the toe disability when he walks.  
Id. at page 4.

There are no outpatient treatment records available to aid in 
assessing the veteran's disability.  The veteran reported 
that he self-treats this disability.  Id. at page 9.  The 
Board, therefore, finds that a current VA examination is 
necessary to obtain a competent medical assessment of the 
veteran's current disability, including whether there are 
residual disabilities involving the veteran's ankle.  
38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a new VA 
examination to determine the current 
severity of his service-connected 
metatarsophalangeal joint arthritis of the 
left great toe, including an assessment 
under currently applied diagnostic codes 
for the foot, as well as whether there are 
residuals of the left toe disability to 
include a disability of the left ankle.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and such a review 
must be noted in the examination report.  
All special studies deemed necessary must 
be conducted.  Complete rationales for all 
opinions rendered must be provided.

2.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.


The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




